Citation Nr: 0724812	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-07 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

The case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied claims to reopen the issues of 
entitlement to service connection for a low back disorder and 
a cervical spine sprain.

Entitlement to service connection for a low back disorder was 
initially denied in a February 1976 rating decision which 
determined that a low back disorder was not etiologically 
related to service.  The decision was appealed and upheld in 
a November 1977 final Board decision.  38 U.S.C.A. § 7104 
(West 2002 & Supp 2006).  

In May 1996, the veteran attempted to reopen his claim for 
entitlement to service connection a low back disorder.  In 
addition he filed a new claim for entitlement to service 
connection for a cervical spine disorder.  By rating action 
in August 1996 both claims were denied. In making that 
decision the RO noted that while new evidence had been 
submitted for the low back disorder since the prior denial, 
this evidence did not establish any relationship between a 
current low back disorder and any service incurred back 
injury.  Regarding the cervical spine, service records were 
found to be silent regarding any cervical spine injury, and 
the post service medical records reveal treatment beginning 
in 1979 with no history of any trauma.

The veteran appealed the August 1996 rating decision only as 
it pertained to the denial of his claim to reopen the issue 
of entitlement to service connection for a low back disorder.  
In the absence of a perfected appeal, the denial of 
entitlement to service connection for a cervical spine 
disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp 
2006).

In a June 1997 decision, the Board upheld the August 1996 
rating decision denying the claim to reopen the issue of 
entitlement to service connection for a low back disorder.  
That decision is final.  38 U.S.C.A. § 7104.  

Thus, regardless of any RO action, the current claims may be 
considered on the merits only if new and material evidence 
has been submitted since these final decisions. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1. In an August 1996 decision the RO denied entitlement to 
service connection for a cervical sprain; notice of such 
denial was furnished to the applicant, but he did not perfect 
an appeal.

2. Evidence received since the August 1996 rating decision is 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial, and it does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a cervical disorder.

3. In a June 1997 Board decision the veteran's claim to 
reopen the issue of entitlement to service connection for a 
low back disorder was denied; notice of such denial was 
furnished to the applicant, but he did not perfect an appeal.

4. Evidence received since the June 1997 Board decision is 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial, and it does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a low back disorder.



CONCLUSIONS OF LAW

1.  The August 1996 rating decision denying entitlement to 
service connection for a cervical spine sprain is final; 
evidence submitted since that denial is not new and material. 
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (a) (2006).

2.  The Board's June 1997 decision denying the claim to 
reopen a claim of entitlement to service connection for a low 
back disorder is final; evidence submitted since that denial 
is not new and material. 38 U.S.C.A. §§ 5108, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156 (a).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in August 2003 and 
March 2005 correspondence, and in the January 2005 statement 
of the case of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.
  
The Board notes that specific notifications are required 
regarding the bases for the previous denials and of what 
would constitute new and material evidence in the context of 
the previous denial. See Kent v. Nicholson, 20 Vet. App. 1 
(2006). Through the aforementioned correspondence and 
statement of the case the veteran was told of the bases of 
the prior denials, and what was specifically required from 
him to reopen his claims.

VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence.  
However, other than submitting a statement from his ex-wife, 
he notified VA that he had no more evidence to submit.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

Analysis

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed. 38 U.S.C.A. § 5108. 
 
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the August 1996 rating decision (cervical 
spine disorder), and June 1997 Board decision (low back 
disorder) in light of the totality of the record.  Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The RO denied entitlement to service connection for a 
cervical spine disorder in August 1996. The veteran did not 
perfect an appeal. That decision is therefore final. 
Likewise, the Board denied entitlement to service connection 
for a low back disorder in June 1997. The veteran did not 
appeal. That decision is therefore final. See 38 C.F.R. §§ 
20.302, 20.1103 (2006).

The evidence of record at the time of the August 1996 rating 
decision and the June 1997 Board decision consisted of the 
service medical records from 1965 to 1967, and reports from a 
VA medical center and outpatient clinic from 1977 to 1995.  
These revealed treatment for a low back disorder and for a 
cervical sprain beginning in 1974.    
 
In August 2003, the veteran filed an application to reopen 
these claim for entitlement to service connection for a 
cervical spine disorder, and a low back disorder.  With his 
claim he submitted a July 2003 statement from his ex-wife 
that noted the veteran had back pain since returning from 
Viet Nam.

The RO also obtained additional treatment records from a VA 
medical center from 2003.  

In response to the RO's development letters asking for 
additional evidence to support his claims the veteran 
submitted a September 2003 statement noting that the only new 
evidence he had to submit was his ex-wife's July 2003 
statement.

The lay statement provided by the veteran's ex-wife is 
neither competent as to the etiology of any current cervical 
or lumbar disorder, nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore her opinions cannot serve as a basis 
on which to reopen previously denied claims.

The 2003 VA medical center records secured since the last 
final decisions do not contain any new competent evidence 
linking, or even suggesting a link, between either a cervical 
or a low back disorder to the appellant's active duty 
service.  Thus, while the 2003 VA medical center evidence is 
new, it is not material because it does not create a 
reasonable possibility of substantiating the claims.  

The evidence of record continues to be devoid of any 
competent evidence that the veteran's cervical and low back 
disorders were incurred or aggravated during service.  The 
evidence presented since the August 1996 rating decision and 
the June 1997 Board decision is merely cumulative of evidence 
that has already been considered.  Therefore, the evidence 
submitted since the RO and Board decisions do not raise a 
reasonable possibility of substantiating the veteran's 
claims; it is not new and material evidence sufficient to 
reopen the claims for service connection.  38 U.S.C.A. § 
5108.

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a cervical 
spine disorder, the appeal is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder, the appeal is denied.


____________________________________________
DEREK N. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


